        Case 2:16-cr-00069-TLN Document 98 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:16-cr-00069-TLN
12                        Plaintiff,
13             v.                                       ORDER SEALING DOCUMENTS
14    RICKY RICHARDSON,
15                        Defendant.
16

17

18            Pursuant to Local Rule 141 and based upon the representations contained in Defendant’s
19   Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibits B, C, and H in support of
20   Defendant’s motion to reduce sentence at ECF No. 84 shall be SEALED until further order of this
21   Court.
22            IT IS FURTHER ORDERED that electronic access to the sealed documents shall be
23   limited to the United States and counsel for Defendant.
24            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
25   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for
26   the reasons stated in Defendant’s request, sealing these documents serves a compelling interest.
27   The Court further finds that, in the absence of closure, the compelling interests identified by
28

                                                        1
        Case 2:16-cr-00069-TLN Document 98 Filed 08/31/20 Page 2 of 2

 1   Defendant would be harmed. In light of the public filing of its notice of request to seal, the Court

 2   further finds that there are no additional alternatives to sealing that would adequately protect the

 3   compelling interests identified by Defendant.

 4          IT IS SO ORDERED.

 5   DATED: August 30, 2020
 6

 7

 8
                                                            Troy L. Nunley
 9                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
